Exhibit 10.1

 

Labor Contract
Agreement

 

between

 

Musser-Timpani Division

Division of Conn-Selmer, Inc.

 

and

 

Carpenter Local 1027

Mill-Cabinet- Industrial Division

 

 

affiliate of
Chicago and Northeast
Illinois District
Council of Carpenters

 

 

Effective November 19, 2002
Through
 November 20, 2004

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

AGREEMENT

 

 

 

 

 

ARTICLE I

 

 

1.1

Recognition

 

1.2-1.3

Union Security

 

1.4

Dues Checkoff

 

1.5

Hiring of New Employees

 

1.6-1.7

No Discrimination

 

 

 

 

ARTICLE II

 

 

2.1

Management Rights

 

 

 

 

ARTICLE III

 

 

3.1

Union Representative

 

3.2

Union Steward

 

3.3

Union Label

 

 

 

 

ARTICLE IV

 

 

4.1-4.3

Hours of Work

 

4.4-4.5

Overtime

 

4.6

Medical Absence

 

4.7

Wash Up Time

 

4.8

Rest Periods

 

4.9

Shift Differential

 

 

 

 

ARTICLE V

 

 

5.1-5.4

Holidays

 

 

 

 

ARTICLE VI

 

 

6.1

Bereavement

 

 

 

 

ARTICLE VII

 

 

7.1-7.7

Vacations

 

 

 

 

ARTICLE VIII

 

 

 

Job Classifications and Wages

 

8.1

Pay Day

 

8.2-8.6

Categories and Wages

 

8.7

Working Supervisors

 

 

 

 

ARTICLE IX

 

 

9.1-9.3

Grievance & Arbitration Procedure

 

9.4

Steps to Grievance & Arbitration Procedure

 

 

--------------------------------------------------------------------------------


 

Article x

 

 

10.1-10.6

Seniority

 

10.5(c)

Leave of Absence

 

10.6

Job Opportunities Posting

 

 

 

 

Article xi

 

 

11.1

Insurance

 

11.2

Pension

 

 

 

 

Article xii

 

 

12.1

Severance

 

 

 

 

Article xiii

 

 

13.1

Christmas Bonus

 

 

 

 

Article xiv

 

 

14.1

Jury Duty

 

 

 

 

Article xv

 

 

15.1

Duration

 

15.2

Successorship

 

15.3

No Strike - No Lockout

 

15.4

Partial Invalidity of Agreement

 

 

 

 

Signatures

 

 

--------------------------------------------------------------------------------


 

AGREEMENT

 

This Agreement, made and entered into this 19th day of November 2002, by and
between Musser-Timpani Division, a Division of Conn-Selmer, Inc. (herein after
referred to as the “Company” and/or “Employer” where appropriate), and Carpenter
Local 1027 of the Chicago and Northeast Illinois District Council of Carpenters,
of the United Brotherhood of Carpenters and Joiners of America (herein after
referred to as the “Union”).

 

The general purpose of this Agreement is to promote the mutual interests of both
parties.  Both parties agree that the continued growth and competitive strength
of the Company is to their mutual interest.  Therefore, this Agreement is made
to provide for the operation of the plants of the Company at 415 E. Shawmut and
505 E. Shawmut, LaGrange, Illinois, under methods which will further to the
fullest extent possible the safety and welfare of the employees, the economy of
operation, the elimination of waste, the quality of service, cleanliness of the
plants, protection of the property, and the welfare, interest, and competitive
position of the Company.  The Union recognizes that it is the obligation of each
employee to give the Company a full day of efficient and cooperative work for a
day’s pay.  Under this Agreement it is the duty of the Company, the Union, and
the employees to cooperate fully, individually, and collectively for the
advancement of these conditions.

 

ARTICLE I
RECOGNITION

 

1.1      The Company recognizes the Union, during the term of this Agreement, as
the sole and exclusive representative of all its production, maintenance,
warehouse employees, including leadmen of the company (herein after referred to
as “Employee” or “Employees”), for the purpose of collective bargaining in
respect to rates of pay, wages, hours of work and working conditions covered by
the scope of the Agreement.

 

UNION SECURITY

 

1.2      All Employees encompassed in the terms and provisions of this Agreement
shall be obligated to become and remain members in good standing in the Union. 
The Company shall notify the Union at any time a new employee is placed in the
bargaining unit.  After sixty (60) working days said Employee shall make
application to the Union at which time any applicable fees and the payment of
dues shall commence.

 

1.3      The Company agrees, upon written notice from the Union, that any
Employee failing to maintain their membership in good standing, shall be
discharged, unless such Employee reinstates their membership within five (5)
working days of such notice.

 

DUES CHECKOFF

 

1.4      The Company agrees to deduct and forward to the Local Union on a
monthly basis dues levied by the Union from the pay of each employee who
executes or has executed an authorization for checkoff of dues form. Dues will
be deducted from the paycheck that is distributed on the fourth Friday of each
month.  The Union shall indemnify the Company against any and all claims or
liabilities arising by reason of the deduction of such dues.

 

--------------------------------------------------------------------------------


 

HIRING OF NEW EMPLOYEES

 

1.5      The Company may request additional employees from time to time if
needed, from the Union, or may hire such employees from any other available
source.  All new employees may be required to work a probationary period of
sixty (60) days of actual work.

 

NO DISCRIMINATION

 

1.6      There shall be no discrimination engaged in by either the Employer or
the Union in the employment of employees based on race, color, religion, creed,
sex, national origin, or age.

 

1.7      Wherever in the Agreement the words his, her, their are used it is
understood that these words shall be gender-free and refer to all employees.

 

ARTICLE II
MANAGEMENT

 

2.1      Except to the extent expressly abridged by a specific provision of this
Agreement, the Company reserves and retains, solely and exclusively all of its
rights to manage the business.  Furthermore, the sole and exclusive rights of
management, which are not abridged by this Agreement shall include but are not
limited to determine prices of products; volume of production and methods of
financing; to drop a product line; the right to determine and from time to time
re-determine the number, location, relocation, and types of its operations, and
the methods, processes and materials to be employed; to determine the number of
hours per day or per week operations shall be carried on, except as provided for
in Article Four, Section 4.3 hereof; to select and to determine the number and
types of employees required; to assign work to such employees in accordance with
the requirements determined by management; to establish and change work
schedules and assignments; to transfer, promote, or demote employees, or to lay
off, terminate, or otherwise relieve employees from duty for lack of work or
other legitimate reasons; to suspend, discharge, or otherwise discipline
employees for cause and otherwise to take such measures as management may
determine to be necessary for the orderly, efficient and profitable operation of
the business; and to make and enforce reasonable rules for the maintenance of
discipline, provided that any complaint as to the rules or the application
thereof to any employee or employees may be challenged in accordance with the
grievance  procedure including arbitration as set forth in this Agreement.

 

a)                        The management of the shop and the direction of the
working forces, and the right to relieve employees of their duty shall vest
exclusively in the Company, provided, however, that this shall not be used for
the purpose of discrimination against any member of the Union, or against any
employee because of bona fide activities on behalf of the Union.  All functions
of management not expressly limited by this Agreement are reserved to and vested
exclusively in the Company.

 

ARTICLE III
UNION REPRESENTATIVE

 

3.1      The Business Representative of the Union shall be permitted to confer
with employees of the Company during working hours when necessary, provided
proper notification has been given to plant management, and provided further
that said Business Representative shall in no way interfere with the progress of
the work.

 

--------------------------------------------------------------------------------


 

UNION STEWARD

 

3.2      The Union shall appoint or elect such stewards as it deems necessary
for the efficiency of its operations and shall notify the Company of its
selection but such stewards shall always be selected from Employees of the
Company.  Such Stewards shall be classed as having the highest seniority.  In
the event any bargaining unit work is being performed, the Steward (or
designated alternate steward) shall work provided he or she is qualified for the
available work.

 

UNION LABEL

 

3.3      It is hereby understood and agreed by the Employer and the Union that
should an application be made for the Union Label to the First General Vice
President of the United Brotherhood of Carpenters and Joiners of America and if
the application is approved, and the Union Label is issued by the United
Brotherhood to be placed on products manufactured by the Employer, the Label
shall remain the property of the United Brotherhood of Carpenters and shall be
at all times in the possession of a member of the United Brotherhood; and that
said Union Label shall at no time be used in any manner that will be detrimental
to the interest and welfare of the members of the United Brotherhood.  Use of
said Label may be withdrawn from the Company any time, at the discretion of the
International Union.

 

ARTICLE IV
HOURS OF WORK

 

4.1      The normal scheduled work week shall constitute forty (40) hours of
work as follows: eight hours a day on Monday through Friday commencing at any
time between the hours of 7:00 A.M. and 8:00 A.M.

 

4.2      When an employee reports to work at the regular starting time and
regular work is not available, he shall be transferred to work he is capable of
doing and/or he shall be guaranteed a minimum of four (4) hours pay at his
regular day rate except for conditions referred to as “Acts of God” i.e. power
failure, flood, fire, etc.

 

4.3      However, if it is not efficient to operate the plant on a forty (40)
hour normal work week, the Company may reduce its normal scheduled work week to
not less than four (4) eight (8) hour days, but not until all employees of two
(2) years or less seniority shall have been laid off, which lay off shall
conform with the seniority provisions of this contract.

 

OVERTIME PAY

 

4.4      An employee shall be paid at the rate of time and one-half pay of all
time worked in excess of eight (8) hours in any one day which shall not pyramid
because of being paid under any other provisions of this Agreement.  When
conditions require the Company to schedule work on Saturday, time and one-half
pay shall be paid for all work on such Saturday.  Double time pay shall be paid
for all work on Sunday and paid holidays.

 

4.5      The Company agrees to endeavor to distribute overtime work on an
equitable basis whenever practical.  The Company will request voluntary overtime
within a department on a rotational basis (subject to production requirements of
the Company and the skill and ability of available employees to perform the work
in question).  Lacking enough volunteer, it shall assign as many junior
qualified employees as needed in that classification or department to perform
the work.  In the application of this provision, no employee shat be required to
work in excess of ten (10) overtime hours per week and not for more than three
(3) consecutive weeks.

 

--------------------------------------------------------------------------------


 

MEDICAL ABSENCE

 

4.6      No written excuse is required from a medical doctor for three (3) or
less days of medical absence, however the Company shall be notified no later
than one hour after the Employee’s scheduled starting time the first day
absent.  Employees expecting to be off for more than that day should let the
Employer know.  Absences in excess of three (3) days shall require a medical
excuse.

 

WASH-UP TIME

 

4.7      All employees shall be allowed a five (5) minute wash-up time prior to
lunch and at the end of the shift.

 

REST PERIODS

 

4.8      Employees will be permitted to take two (2) scheduled rest periods
during each eight (8) hour shift at times to be determined by the Company.  Each
period shall be fifteen minutes in duration.  Should scheduled overtime exceed
two hours on a normal work day, a third rest period shall be provided at what
would have been the end of a regular work day.

 

SHIFT DIFFERENTIAL

 

4.9      Employees who work on the second shift shall receive an additional
hourly payment of ten percent (10%) of their regular hourly rate for each hour
worked on the second shift.

 

ARTICLE V
HOLIDAYS

 

5.1      All employees who have worked for the Company thirty (30) days shall
receive eight (8) hours pay at regular hourly rates for the following holidays:

 

2003

 

2004

New Year’s Day 1/1/03

 

New Year’s Day 1/1/04

Good Friday 4/18/03

 

Good Friday 4/9/04

Memorial Day 5/26/03

 

Memorial Day 5/31/04

Labor Day 9/1/03

 

Fourth of July 7/4/04

Thanksgiving Day  11/27/03

 

Labor Day 9/6/04

Day After Thanksgiving 11/28/03

 

 

Christmas Eve Day 12/24/03

 

 

Christmas Day  12/25/03

 

 

Observance of Fourth of July 12/26/03

 

 

*Floating Holiday 1  12/29/03

 

 

*Floating Holiday 2  12/30/03

 

 

*Floating Holiday 3  12/31/03

 

 

 

--------------------------------------------------------------------------------

* (To be used in conjunction with Christmas Eve and Christmas Day to provide one
week of shutdown.)

 

5.2      No employee shall qualify for pay for the above named holidays who has
not been present at work the full scheduled work day before and the full
scheduled work day after the holiday, provided, however, each employee on the
active payroll of the Company shall be credited with an excused absence or

 

--------------------------------------------------------------------------------


 

tardiness the scheduled work days before or the scheduled work days after a paid
holiday for the following reasons:

 

a)                        An illness of or accident to, such employee, provided
the illness or injury and the employee’s inability to work is verified in
writing to the Company by the attending physician; however, no holiday pay will
be paid an employee receiving sick pay or compensation pay for the same day.

 

b)                       The death of the employee’s spouse, child, grandchild,
grandparent, parent, brother, sister, step-parents, step-children, or in-law
relative.

 

c)                        Any other good and valid reason approved in writing by
the Union and the Company; and provided further, each such employee shall have a
total allowance each year of  four hundred eighty (480) minutes of unexcused
absences or tardiness the scheduled work days before and the scheduled work days
after paid holidays.

 

5.3      An employee laid-off during the week in which a holiday occurs will
receive that holiday pay.

 

5.4      Employees scheduled to work during Christmas shutdown shall be
permitted to take their holidays during the following year at their convenience.

 

ARTICLE VI
BEREAVEMENT

 

6.1      Upon the death of an employee’s spouse, child, grandchild, grandparent,
parent, brother, or sister, such employee shall receive three (3) days off with
pay at such employee’s regular hourly rate exclusive of any coinciding paid
vacation or paid holidays of such employee.  Upon the death of an in-law
relative or step-child, or step-parent, one full day off with pay and two days
at no pay, if requested, will be allowed.

 

ARTICLE VII
VACATIONS

 

7.1      Effective on the annual anniversary date of each employee’s date of
employment, each employee who has been continuously employed by the Company one
(1) year on such date shall be eligible for one (1) week vacation with pay; each
employee who has been continuously employed by the Company two (2) years on such
date shall be eligible for two (2) weeks vacation with pay; each employee who
has been continuously employed by the Company eight (8) years on such date shall
be eligible for three (3) weeks vacation with pay; and each employee who has
been continuously employed by the Company for thirteen (13) years on such date
shall be eligible for four (4) weeks vacation with pay; and each employee who
has been continuously employed by the Company for twenty (20) years on such date
shall be eligible for five (5) weeks vacation with pay.  Each such employee
shall take his paid vacation during the twelve months following his anniversary
date at a time agreeable to the Company and the employee.  Company policy will
be to close the Plant for two (2) full weeks.  All employees will be required to
take two (2) weeks’ vacation at this time.  Employees with more than two (2)
weeks of vacation shall schedule their remaining time with their respective
supervisors.  If the Fourth of July holiday falls during  the vacation shut
down, then the Company and Union by mutual agreement shall designate its
observance on another date or may agree to allow employees to observe the
holiday, with prior approval, at any time.

 

--------------------------------------------------------------------------------


 

7.2      The Company shall have the right to require some employees to work
during the vacation period in case of emergency or unusual conditions with such
employee’s consent.

 

Likewise, certain departments will be scheduled to work during the vacation
period to provide for necessary maintenance, the shipment of product, and
provide service for our customers.

 

Employees asked to work during the plant shutdown period shall schedule their
vacation at another time.

 

7.3      An employee receiving two weeks or less of vacation may take a week off
at a date other than shutdown if the following conditions are met:

 

a)                        The employee who wants a week off at a later date must
request to work during the plant shutdown period and schedule his one week of
vacation.  The Company may or may not assign the employee to work during the
shutdown.

 

b)                       Also, time off up to a week may be granted to an
employee with two weeks or less of vacation without requesting to work during
the plant shutdown if a two week notice is given to take the time off and the
reason for taking the time off is of an important nature.

 

7.4      Each week of vacation pay of each employee shall be at such employee’s
regular hourly rate at the time of such vacation.  In order to be eligible for
full vacation pay an employee must have worked 1,680 hours during the year
previous on his anniversary date.  If the employee during such year worked less
than 1,680 hours but more than 1,260 hours, he shall receive seventy-five
percent (75%) of his full vacation pay; less than 1,260 hours but more than 840
hours, he shall receive fifty percent (50%) of his full vacation pay; less than
840 hours but more than 420 hours, he shall receive twenty-five percent (25%) of
his full vacation pay; and if he worked less than 420 hours in such year he
shall receive no vacation pay.  Regular paid vacations and regular paid holidays
during such year shall be considered as hours worked.

 

7.5      For those employees with less than one year’s service as of July 1 of
any year, vacation pay will be paid per the schedule in Article 7.3 above.  For
employees with more than one year’s service as of July 1, July 1 remains as
their anniversary date for vacation pay purposes.

 

7.6      If an employee eligible for paid vacation is laid off, he may request
to be paid his accrued vacation to the date of layoff.  An employee who quits
after one (1) year of continuous employment with the Company shall be paid his
accrued vacation to the date of his termination of employment.  Employees who
are discharged for good cause approved by the Company and the Union shall
receive no accrued paid vacation.

 

7.7                   The Company shall supply the Union representative with a
vacation list and will supply the Union with all necessary wage data.

 

ARTICLE VIII
JOB CLASSIFICATIONS AND WAGES
PAY DAY

 

8.1      There shall be a pay day on Friday of each week following the previous
work week, and pay shall be made in currency or by check.  Not more than five
(5) days’ pay shall be held back.  Such pay shall be delivered to the Employees
at or before the regular quitting time each Friday.

 

--------------------------------------------------------------------------------


 

8.2      The following shall constitute the job title of each Employee placed in
“Groups” for the purpose of wage classifications.

 

JOB CLASSIFICATIONS AND RATES

 

JOB
CLASSIFICATION

 

EFFECTIVE
11-19-02

 

 

 

 

 

GROUP “A”

 

$

15.76

 

Tool & Die Maker

 

 

 

 

 

 

 

GROUP “B”

 

$

15.39

 

Maintenance

 

 

 

Set-Up (Mill, Drill, Lathe)

 

 

 

Automatic Kettle Finisher

 

 

 

 

 

 

 

GROUP “C”

 

$

15.24

 

Tool and Die Maker “B”

 

 

 

Ringer Timpani

 

 

 

 

 

 

 

GROUP “D”

 

$

14.96

 

Saw Tuner

 

 

 

Polisher “A”

 

 

 

Punch Press (Set Up & Operate)

 

 

 

Chime Tuner (Final Tune)

 

 

 

Inspector - Tester

 

 

 

Triple Tuner

 

 

 

 

 

 

 

GROUP “E”

 

$

14.69

 

Maintenance Helper

 

 

 

Heavy Assembler (Timpani)

 

 

 

Kettle Finisher (Timpani)

 

 

 

Machine Operator (Timpani)

 

 

 

Driver & Material Handler

 

 

 

Vibe Bar Milling and Rough Tuner

 

 

 

 

--------------------------------------------------------------------------------


 

JOB CLASSIFICATIONS AND RATES

 

JOB
CLASSIFICATION

 

EFFECTIVE
11-19-02

 

 

 

 

 

GROUP “F”

 

$

14.42

 

Bench Assembly (Heavy)

 

 

 

Final Tuner

 

 

 

Sprayer

 

 

 

Order Packer

 

 

 

Bar Driller

 

 

 

Punch Press Operator

 

 

 

Cut Off Saw Operator

 

 

 

Stock Room Clerk

 

 

 

Sub-Assembly (Timpani)

 

 

 

Resonator Assembly (Heavy)

 

 

 

Bar Finisher

 

 

 

 

 

 

 

GROUP “G”

 

$

14.14

 

Degreaser

 

 

 

Final Assembly

 

 

 

Polisher-Trainee

 

 

 

Machine Operator-Light

 

 

 

 

 

 

 

GROUP “H”

 

$

13.86

 

Material Handler

 

 

 

Bell and Fork Tuner

 

 

 

Light Packer & Parcel Post

 

 

 

Bench Assembler

 

 

 

Resonator Assembly (Light)

 

 

 

Inspector

 

 

 

 

 

 

 

GROUP “I”

 

$

13.14

 

Tuner Trainee

 

 

 

Small Bell Tuner

 

 

 

 

 

 

 

GROUP “J”

 

$

10.76

 

Mallet Assembly

 

 

 

 

 

 

 

GROUP “K”

 

$

10.66

 

 

8.3      The amount of any negotiated wage increase during the term of this
Agreement shall then be added to the wage rates then paid to employees.

 

8.4      Groupleaders shall receive a minimum of seventy-five ($.75) cents per
hour over the highest job classification wage rate under their lead (red circled
job rates are excluded from this consideration).

 

8.5      The policy of Musser-Timpani is to have on file and make available for
all interested employees the Job Classifications for all jobs within the
departments.

 

--------------------------------------------------------------------------------


 

a)                        All employees interested in further explanation of the
details and requirements of a specific job may request a meeting with the
supervisor.

 

b)                       Employees accepted and attaining enough proficiency to
be retained in a job shall receive the designated wage for that job in no longer
than twelve (12) months.

 

c)                        The minimum starting rates of skilled employees
(Groups A, B, C, D) will be $10.00 per hour minimum; semi-skilled employees
(Groups E, F, G, H) will be $9.00 per hour minimum; and unskilled employees
(Group I) will be $8.00 per hour minimum.  The Company may hire part-time help,
provided such help does not constitute in excess of five percent (5%) of the
total work force covered by this contract.

 

8.6      It is understood that the above established wage rates in no way
prohibit the employer from paying above the established rates.

 

8.7      Supervisory employees shall not perform work on any hourly rated job
classification if the result would be to displace an employee in the bargaining
unit, but this provision shall not prevent such work (1) in emergencies, when
regular employees are not immediately available; (2) in the instruction or
training of employees; (3) in testing materials and production; and (4) in the
performance of necessary work when production difficulties are encountered.  It
is not the intent of this Section to circumvent Article I Recognition.

 

ARTICLE IX
GRIEVANCE AND ARBITRATION
PROCEDURE

 

9.1      For the purpose of peacefully settling all complaints and grievances,
both parties shall be governed by the grievance procedure as outlined in this
article.

 

9.2      Time limits will be strictly adhered to in all steps.  Should either
party fail to adhere to a time limit, that party will lose the right to any
further objection, and the grievance in question shall be considered at an end
and shall be resolved in favor of the other party.  The parties may agree to a
waiver of time limits in the event an emergency arises.

 

a)                        No complaint will be considered a grievance unless the
incident causing the complaint is reported orally within three (3) working days
of the time it becomes known to the person making the complaint to his or her
supervisor. (Step One (a) of Section 9.4 below).  Thereafter the employee must
comply with the time limits for putting his or her complaint in writing that are
set forth in Section 9.4 below.

 

b)                       In case more than one Employee is party to a grievance,
a settlement on one shall be binding to all.

 

c)                        Any agreements between the Company and the Union when
signed by both parties shall be binding on both parties.

 

d)                       A grievance shall be made in writing and in triplicate
on a form supplied by the Union.  The Union, the employee, and the Company shall
receive one copy each.  The grievant shall have the right to be

 

--------------------------------------------------------------------------------


 

present at each step of the grievance procedure.  No steward of the Union shall
leave his or her department without notifying his or her foreman.

 

9.3      No more than three (3) employees shall be paid their straight time
hourly wages for time lost while in negotiations with Company representatives
during working hours.

 

9.4            STEPS TO THE GRIEVANCE & ARBITRATION PROCEDURE

 

STEP ONE

a)                        Any employee of the Company having a grievance must
first discuss this grievance with his supervisor within three (3) working days
of the time the complaint becomes known to the employee.  Any employee may have
the assistance of his or her department steward at this step. The supervisor in
question shall reply to the employee within eight (8) working hours from the
time of the complaint.

 

b)                       If the Union or any individual employee believes a
grievance exists, and in the case of an individual employee’s grievance, within
three (3) working days after he or she has received an unfavorable response to
Step One (a) (oral discussion), the grievance must be submitted in writing to a
representative of the Company.  The grievance shall state the facts of the case
and the remedy requested and shall be signed by the steward.  Any employee shall
have the assistance of his or her steward at this step.

 

c)                        The supervisor shall answer the grievance in writing
as soon as possible and in no case later than ten (10) working days of his
receipt of it, indicating his decision and the reason for it.

 

STEP TWO

a)                        If the party presenting the grievance is not satisfied
with the supervisor’s answer, that party or his steward shall turn the matter
over to the Union Business Agent.

 

b)                       Should the Business Agent deem the grievance to be
valid, within ten (10) working days of the receipt of the supervisor’s written
response, a written request for a meeting with the Plant Manager shall be
submitted to him.  The Plant Manager will set a time for his meeting with the
Business Agent within ten (10) working days.  The decision of the Company
reached as a result of this meeting will be submitted in writing to the Shop
Steward within ten (10) working days after such meeting.

 

c)                        Witness-The Union or the Company shall have the right
to call as witness any employee to testify as to the facts concerning any
dispute during the hearing of a grievance or complaint.

 

STEP THREE

a)                        If and when the procedure under the two previous steps
of this Section fails to bring about an amicable settlement, then the Union
within twenty (20) days of the Company’s determination under Step Two above,
shall submit a written request to the Company for Arbitration.

 

b)                       The Company and the Union by their designated
representatives shall elect an impartial arbitrator to hear and determine the
case and whose decision shall be final and binding on all concerned.  The
impartial arbitrator shall be selected as follows: The Federal Mediation Service
shall be requested to submit a list of five (5) candidates from which the
selection shall be made.  Each party, within ten (10) days of receiving such
list, shall delete alternately two (2) names from such list and the remaining
candidate shall be the impartial arbitrator.

 

--------------------------------------------------------------------------------


 

c)                        The arbitrator shall have no power to add to, subtract
from, or modify any of the terms of this agreement.  The final decision of the
arbitrator shall be rendered as soon as possible after the submission of the
case to him.  The fee and any expense incurred by impartial arbitration hereby
shall be borne equally by the Company and the Union.  It is further agreed that
there shall be no unnecessary delay in such proceedings.

 

ARTICLE X
SENIORITY

 

10.1    All employees who have been on the Company payroll and who have
completed their probationary period as provided in Article I, Section 1.5,
hereof, are included on the seniority list.  Plant seniority shall be observed
and determined by the last hiring date of each employee.  Seniority shall
operate as follows: First as to occupation (job title) within the department;
second, on a departmental basis; third, on a plant-wide basis.

 

10.2    Should a layoff become necessary, the layoff will operate in the
following manner:  In the affected department(s), the employee(s) with the least
seniority shall be bumped from the department.  Such employee(s) shall have the
right to bump other employee(s) in the bargaining unit with less seniority
provided they satisfy the following training performance criteria.

 

a)                        The employee shall have a maximum four (4) week
training period.  The first week the employee will not be governed by job
efficiencies.  The second week the employee must average 50% of standard or
higher. The third week the employee must average 75% of standard.  The fourth
week the employee must average 90% or higher of standard.  Failure to satisfy
these requirements constitutes automatic disqualification and the employee shall
be placed on layoff status with no further “bumping” options.

 

b)                       Should an employee exercise his or her seniority rights
bumping to a higher classification, at the satisfactory completion of the four
week training period that employee will receive a fifteen ($.15) cent hourly
wage increase provided the increase would not exceed the top rate for that
classification.  Should this increase fall below the entry rate of the new
classification the employee wage will automatically be that of the entry rate. 
(Normal periodic increases will follow.)

 

c)                        Exempt Jobs.  Notwithstanding the above, an employee
with prior experience on an exempt job may bump into that job providing that the
employee can perform to Company standards immediately, except that this
provision shall not apply to the classification of Groupleader, which will
continue to be totally a management prerogative.

 

d)                       The following jobs are exempt from bumping:

 

Tool and Die

Maintenance

Ringer Timpani

Chime Tuner

Set-Up Operators

Musser Timpani Groupleaders

 

10.3    Recall

 

a)                        Employees shall be recalled in order of seniority.

 

--------------------------------------------------------------------------------


 

b)                       Should an employee be recalled for a job other than his
own he shall be eligible for the four week training period outlined in Section
10.2 (a) above.  Should the employee disqualify during  training he will be
returned to layoff and be recalled only when his permanent job is open, or in
the case of an employee whose permanent job has been eliminated, only when his
seniority qualifies him to be recalled for another job.

 

c)                        An employee may, when recalled for a job other than
his own, choose one of three options:

 

1)              Accept the job subject to satisfying the training procedure.

 

2)              Decline, awaiting the next call back.

 

3)              Decline, awaiting call back for his permanent job.

 

10.4    When an employee is transferred from his permanent job to another on a
temporary assignment, the employee will be paid at the higher rate of pay of the
two job classifications.

 

10.5    An employee who quits or is discharged for cause, or fails to report for
work within three (3) work days after he is called to work, unless he has been
excused in writing by the Company’s personnel office, copies of which shall be
given to the Steward, shall lose all seniority and be considered a new employee
if ever re-employed.  All employee call backs will be via certified mail, return
receipt requested to the last address on file in the personnel office.

 

a)                        Effective the date of this Agreement, an employee who
is transferred to a job outside the bargaining unit shall retain the seniority
he has as of the date he leaves the unit.  If such employee is later transferred
back to a job within the bargaining unit, he may exercise said seniority.
 Employees outside the bargaining unit will retain their accumulated seniority
through November 18, 1987.

 

b)                       Each employee must conduct himself or herself in
accordance with the posted rules and regulations of the Company.  Unreasonable
absence from an employee’s work position contrary to the orders of his foreman,
department head, or stopping work before the warning bell may subject the
employee to discipline or discharge.  If an employee is absent three (3) days
and has failed to contact or notify the Company within the three (3) days, the
employee will be dismissed.

 

LEAVE OF ABSENCE

 

c)                        The Company may grant leave of absence on such
conditions as it deems necessary, which shall be in writing, copies of which
shall be furnished to the Steward upon proper request.

 

--------------------------------------------------------------------------------


 

JOB OPPORTUNITIES POSTING

 

10.6    All jobs other than groupleader status will be posted on all Bulletin
Boards for two (2) consecutive working days during the normal work week.  During
that time period, all employees shall have the right to bid on all jobs so
posted by signing their names on a bidding sheet which shall be posted with the
job notice.

 

a)                        Job or department seniority shall be given preference
in filling vacancies of a permanent nature or a newly created job, provided that
the senior employee is capable of performing the particular work involved.

 

b)                       The employee shall have a maximum four (4) week
training period.  The first week the employee will not be governed by job
efficiencies.  The second week the employee must average 50% of standard or
higher.  The third week the employee must average 75% of standard.  The fourth
week the employee must average 90% or higher of standard.  Failure to satisfy
these requirements constitutes automatic disqualification and the employee shall
return to previous job, forfeiting rights to re-bid on that job one (1) year.

 

c)                        Should an employee exercising their Bidding rights
qualify for a higher pay classification, at the satisfactory completion of the
four week training period that employee will receive a fifteen ($.15) cent
hourly wage increase provided the increase would not exceed the top rate for
that classification.  Should this increase fall below the entry rate of the new
classification the employee wage will automatically be that of the entry rate.
(Normal periodic increases will follow.)

 

d)                       During Company shutdown of the plant and resulting
layoffs for the purpose of taking inventory, the Company may select employees to
assist in the inventory for a period of up to two (2) full work days without
regard to the seniority hereunder of the employees selected.  Employees not so
selected may take these days as vacation to which they are entitled under
Article VII hereof.

 

e)                        This job is being posted as a backup job.  Employees
being accepted for backup jobs will be provided with training so they can work
on the job.  When assistance is required, backup employees will be transferred
to the job requiring assistance in accordance with the Agreement.  If a vacancy
occurs in this job classification, the employees who are considered backup
employees will have preference in filling the vacancy in order of seniority.

 

ARTICLE XI
INSURANCE

 

11.1    The Company agrees to maintain and keep in full force and effect a
Comprehensive Major Medical Expense Insurance Plan and a Group Life Insurance
Plan covering all employees of the Company who make proper application for
coverage thereunder.  The benefits to be provided by such Plans shall be those
which were negotiated.  The rights, privileges, benefits, and duties of each
covered employee shall be subject to all provisions contained in such group
contracts and the individual certificate issued thereunder, and the Company
assumes no responsibility thereunder other than the payment of premiums due as
hereinafter provided.

 

a)                        All new employees hired by the Company shall be
required to wait ninety (90) days from the date of employment before coverage
applies.

 

--------------------------------------------------------------------------------


 

b)                       Any employee who has been employed by the Company for
at least ninety (90) days who wishes to cover dependents must fill out an
enrollment application form requesting Family Plan Coverage.

 

c)                        The employee’s weekly contribution for the
Comprehensive Major Medical Expense Insurance Plan will be as follows:

 

January 1, 2003  $12.00 family, $6.00 employee only

January 1, 2004  $18.00 family, $9.00 employee only

 

d)                       The employee’s weekly contribution for Dental Insurance
Plan will be as follows:

 

May 1, 2003      $3.65 family, $1.60 employee only

January 1, 2004 $5.29 family, $1.92 employee only

 

PENSION PLAN

 

11.2    Effective November 23, 1981, all active hourly employees of Ludwig and
Musser covered by this Agreement will participate in Conn-Selmer, Inc. Pension
Plan for Hourly Employees.

 

All contributions to the Plan will be made by the Company.

 

a)                        For purposes of determining eligibility for benefits
under this Plan, the Company will recognize up to five (5) years of continuous
service with Ludwig or Musser based on actual hours worked by year during the
period of November 23, 1976 to November 23, 1981.

 

b)                       Effective November 23, 1981, the accrued monthly
pension benefits due eligible employees shall be computed by multiplying an
eligible employee’s years of Benefit Service as defined in the Plan up to a
maximum of 40 years by

 

$21.50 per month if the employee’s last working day is on or after January 1,
2003;

 

$22.50 per month if the employee’s last working day is on or after January 1,
2004;

 

The Company will provide the Union with a copy of the Pension Plan which
provides for the various options and requirements.

 

ARTICLE XII
SEVERANCE

 

12.1    If economic or competitive conditions make it necessary to move a part
or all of a plant to a new location, the employees affected by the moves shall
have the following rights:

 

a)                        Employees whose jobs are affected due to job
elimination shall be required to exercise their option of bidding, bumping,
accept layoff or severance pay as provided in this Agreement.  Employees
electing any of the above options, other than severance pay, forfeit the right
to such severance pay at the time of such election except as provided for in
this Agreement.

 

--------------------------------------------------------------------------------


 

Employees electing any of the above options, other than severance pay, forfeit
the right to such severance pay at the time of such election except as provided
for in this Agreement.

 

b)                       All employees actively employed at the time of
relocation of operations will be eligible for severance pay based on original
hire date with Ludwig, Musser, or Selmer.

 

c)                        Active employees who are eligible for early retirement
may elect their retirement and receive severance in accordance with this section
provided they qualify under the provisions of the pension plan set forth in
Section 11.2 above.

 

d)                       Severance pay for affected employees shall be at the
rate of one (1) week’s pay for each full year of seniority at the current rate
of pay at the time of severance.

 

e)                        Employees accepting severance pay shall forfeit all
seniority rights at that time, retaining only vested rights, if any, in the
pension plan.

 

f)                          Nothing in this Agreement shall restrict the
Company’s right to introduce new production methods or facilities, to
discontinue present jobs, to introduce new engineering changes or methods, to
introduce new materials or to substitute new materials, to purchase or
sub-contract any items.  This Agreement pertains only and specifically to
closing a part or all of the plant and relocating it to a new location.

 

ARTICLE XIII
CHRISTMAS BONUS

 

13.1    An annual Christmas Bonus will be paid to all hourly employees, based on
full years of service as of December 31st each year, in accordance with the
following schedule:

 

SERVICE

 

BONUS

 

Over 3 months to 5 years

 

$

50.00

 

Over 5 years to 10 years

 

$

100.00

 

Over 10 years

 

$

200.00

 

 

ARTICLE XIV
JURY DUTY

 

14.1    The Company agrees to pay any employee called for jury duty his or her
regular straight-time hourly rate for an eight hour day less any jury fee he or
she receives for such jury duty during each day he or she is absent from work
and in court attendance on official jury duty.

 

ARTICLE XV
DURATION

 

15.1    The term of the Agreement shall commence on the 19th day of November
2002 and shall end at 12:01 a.m. on the 20th day of November 2004.  Thereafter,
it shall continue in force from year to year unless either party hereto shall
notify the other in writing at least (60) days prior to the expiration date of
the term, or any extended term of the Agreement of any intention to make changes
in or terminate Agreement.

 

--------------------------------------------------------------------------------


 

SUCCESSORSHIP

 

15.2    If the ownership and/or management of the Employer should change, or if
the legal identity should change, this Agreement will be recognized in its
present form by the new party.

 

NO STRIKE-NO LOCKOUT

 

15.3    The Company agrees that so long as this Agreement is in effect, there
shall be no lockouts.  The closing down of the Plant or any part thereof or
curtailing any operations for business reasons shall not be construed to be a
lockout.  The Union, its officers, agents, members, and employees covered by
this Agreement agree that so long as this Agreement is in effect, there shall be
no strikes, sit-downs, stoppage of work, boycott or any unlawful acts that
interfere with the Company’s operations or the production or sale of its
products, and furthermore shall take affirmative action to prevent or stop
unauthorized strikes by notifying its members that it disavows the strike.  Such
affirmative action must be taken by the Union within five (5) days of any
violation of the foregoing by any employee or employees.  Thereafter, any
violation of the foregoing provisions may be made the subject of disciplinary
action, including discharge, and such action or management’s determination of
the facts on which such action is based, may not be raised as a grievance under
this Agreement.

 

PARTIAL INVALIDITY OF AGREEMENT

 

15.4    Any provision of the Agreement which conflicts with the provision of a
Federal or State Statute, or Executive Order having the effect of law, now in
force or hereafter enacted, shall be considered to be automatically modified to
such extent as is necessary to remove such conflict and the fact that any such
provision as originally written is determined to be invalid shall not affect the
validity of the remainder of this Agreement.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto set their hands and seals as of the 18th
day of May, 2004.

 

This is to certify that this Agreement entered into between MUSSER-TIMPANI
DIVISION, a Division of CONN-SELMER  INC. and LOCAL 1027 of the UNITED
BROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA has been acknowledged.

 

 

FOR:

 

CHICAGO AND NORTHEAST ILLINOIS

 

district council of carpenters

 

 

 

 

 

Earl J. Oliver

 

 

 

 

 

Jeffrey Isaacson

 

 

 

 

 

FOR:

 

musser-timpani division

 

Division of Conn-Selmer, Inc.

 

 

 

Michelle Hammer, Vice President, Human Resources

 

 

--------------------------------------------------------------------------------


 

2yr. Proposal - 4/16/03

 

Labor Contract Settlement Agreement
Between

 

Musser Division
(Division of Conn – Selmer, Inc.)
and
Carpenter Local 1027
Mill-Cabinet-Industrial

 

Affiliate of
Chicago and Northeast Illinois District
Council of Carpenters

 

The Labor Contract between the above named parties, expired on November 19, 2002
at 12:01a.m. shall not change except for the following:

 

1.               A two-year agreement expiring as of 12:01a.m. on Saturday,
November 20, 2004.

 

2.               The current (11-19-01) wage rate assigned to each labor grade
(A – K) shall be increased by five cents ($.05).

 

3.               After application of the five cent adder to each labor grade,
wages of each individual employee (excluding Group Leader premium) will be
increased by the following

 

2003

 

2004

 

 

 

 

 

2.25

%

2.00

%

 

Effective on the first Monday following ratification and thereafter on Monday,
November 24, 2003.

 

4.               The monthly pension benefit will be increased as follows:

 

1/1/03

 

1/1/04

 

$

21.50

 

$

22.50

 

 

Increase in benefit will be effective on January 1 of each of the respective
years.

 

5.               The Sickness and Accident benefit will be increased as follows:

 

2003

 

2004

 

$

255

 

$

265

 

 

Increase in benefit will be effective on January 1 of each of the respective
years.

 

6.               Group Leaders pay will be increased by $.25 per hour to $.75
per hour.

 

7.               Paragraph 4.5 regarding overtime has been changed (see attached
paragraph 4.5)

 

--------------------------------------------------------------------------------


 

8.               The Bar Finisher classification will be upgraded from wage rate
G to wage rate F.

 

9.               The Kettle Finisher Automatic will be wage rate B.

 

10            The starting rates will be increased in paragraph 8.5 (c) to A, B,
C, D - $10.00; E, F, G. H -$9.00 and I - $8.00.

 

NOTE:  Items 6, 7, 8, 9 and 10 and will be effective on the first Monday
following contract ratification.

 

11.         The attached Health Care Plan will go into effect on January 1,
2003.

 

12.         The employee weekly contributions for the Health Care Plan will be
as follows:

 

 

 

1/01/03

 

1/01/04

 

 

 

 

 

 

 

Single

 

$

6.00

 

$

9.00

 

Family

 

$

12.00

 

$

18.00

 

 

13.         The attached Dental Care Plan will go into effect on May 1, 2003

 

14.         The employee weekly contributions for the Dental Care Plan will be
as follows:

 

 

 

5/01/03

 

1/01/04

 

 

 

 

 

 

 

Single

 

$

1.60

 

$

1.92

 

Family

 

$

3.65

 

$

5.29

 

 

15.         Basic Life Insurance – Increase Company Paid Life Insurance to
$15,000 effective May 1, 2003.

 

16.         Items 2 and 3 ($.05 adder and wage increases) shall be retroactive
to November 19, 2002 and shall be payable for all hours actually worked and/or
for paid time off (e.g., holiday, vacation) during the period November 19, 2002
through January 18, 2003.  This retroactive payment shall only apply and be made
if there is a unanimous recommendation of the Union and its bargaining
committee.  This retroactive payment will be made no later than Friday, May 9,
2003.

 

17.         Vacation Payout Option – Employees will have the following three (3)
options with regard to vacation payout:

 

a.               Vacation lump sum payment – Written request for lump sum
payment must be received by no later than June 1st of each year for the upcoming
vacation year.

b.              Vacation Advances – Employees must submit a written request for
a vacation advance two (2) weeks prior to their scheduled vacation in order to
insure their check is received prior to their vacation.

c.               Vacation pay received during normal payroll cycle.

d.              Under no circumstances receive any advance vacation pay prior to
July 1st for the following vacation year.

 

2

--------------------------------------------------------------------------------


 

18.         If the contract is ratified, employees not recalled to work on
Monday, April 21, 2003 may file for unemployment.  In such case, the Company
will not contest the application.

 

 

Date:

 

 

 

 

 

 

Company

 

Union

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

Conn-Selmer, Inc.

 

Great West Life – Effective 1/1/03

PPO – PHCS

 

Major Medical Benefits:

 

In-Network

 

Out-of-Network

 

Deductible/Family

 

$400 / $800

 

$800 / $1,600

 

Co-Insurance Percentage

 

80 / 20

 

60 / 40

 

Out-Of-Pocket Max / Family

 

$2,400 / $4,800

 

$4,800 / $9,600

 

Hospital Adm. Deductible

 

None

 

$250

 

 

 

 

 

 

 

Plan Maximum

 

Unlimited

 

 

 

 

 

 

 

 

 

Hospital Benefits:

 

 

 

 

 

Room and Board

 

Major Medical

 

 

Miscellaneous Charges

 

Major Medical

 

 

Outpatient Sickness

 

Major Medical

 

 

Outpatient Accident

 

Major Medical

 

 

 

 

 

 

 

 


PHYSICIAN BENEFITS:

 

 

 

 


 

Surgical Charges

 

Major Medical

 

 

In-Hospital Visits

 

Major Medical

 

 

Diagnostic X-Ray and Lab

 

Major Medical

 

 

Services for Accidents

 

$10 co-pay

 

Major Medical

 

Office Visits

 

$10 co-pay

 

Major Medical

 

 

 

 

 

 

 

Other Benefits:

 

 

 

 

 

Well Baby/Nursery Charges

 

Yes / Yes

 

 

Prescriptions Retail

 

$10 G / $15 B / $30 NF (not <20%)

 

 

Mail Order

 

$20 G / $30 B / $60 NF (not <20%)

 

 

Mammograms/Pap smears

 

$10 co-pay

 

Major Medical-DW

 

Pre-admission testing

 

$100% - DW

 

60% - DW

 

 

 

 

 

 

 

Mental/Nervous & Drug/Alcohol:

 

 

 

 

 

Impatient/Lifetime – M&N

 

50%, 30 day/year: 90 day lifetime

 

 

Outpatient/Annual – M&N (1)

 

$10 co-Pay

30 visits

Major Medical

 

Impatient/Lifetime – D&A

 

Included in M&N

 

 

Outpatient/Annual – D&A (1)

 

Included in M&N

 

 

 

--------------------------------------------------------------------------------

(1) Stop Loss not applicable to M&N or D&A

 

Comments/Limitations and Special Considerations:

•                  Pre-admission review and second surgical opinion required or
$500 additional deductible.

•                  Confinement beyond agreed length of stay results in
additional $100 deductible.

•                  Pre-surgery review and certification required or additional
$500 deductible.

•                  Preventive Care:

 

Routine physicals:

 

Over age 16

 

$150 limit per year – in or out of network

 

 

Child age 0-5

 

$100 limit per year – in or out of network

Well woman exam:

 

Once/year; deductible waived

Pap smear and mammograms:  One/year; deductible waived

PSA test for men age > 50: Deductible waived

 

--------------------------------------------------------------------------------


 

DENTAL PLAN

 

 

LIFE INSURANCE PLAN

 

 

 

 

•

Deductible - $50/individual: $150/family

 

•

Company provides $15,000.00

•

Preventive – payable at 100% (deductible waived)

 

 

 

•

Basic Procedures –  Payable at 80%

 

SICKNESS & ACCIDENT BENEFIT

 

•

Major Procedures – Payable at 50%

 

 

 

•

Annual Maximum – $1,000 per person

 

•

Company provided $255.00/week

•

Orthodontia – payable at 50%; lifetime

 

 

 

 

maximum $1,000; treatment limited to

 

 

 

 

19 years of age or younger

 

 

 

 

 


FLEXIBLE SPENDING ACCOUNTS*


 


 


 


 


 


 


HEALTHCARE REIMBURSEMENT ACCOUNT


 


DEPENDENT CARE REIMBURSEMENT ACCOUNT

•

Allows you to use before-tax dollars to pay for typical out-of-pocket health
care expenses such as deductibles, co-payments, and non-covered expenses

 

•

Allows you to use before-tax dollars to pay for child care or care for an
elderly or disabled family member

 

 

 

 

 

•

Up to $2,500 can be contributed

 

•

Up to $5,000 can be contributed if married

 

 

 

 

Up to $2,500 can be contributed if single

 

IMPORTANT TIPS ABOUT YOUR FLEXIBLE SPENDING ACCOUNTS*

•                  IRS regulations require that any money left in your account
after submitting eligible 2003 expenses be forfeited.

•                  The deposit amount you select will remain in effect during
the 2004 plan year and can only be changed if there is a change in status.

•                  Pre-tax contributions reduce your federal income tax as well
a your social security tax.

However, the tax savings usually more than offset this reduction.

•                  You may spend your total annual allocation as quickly as your
eligible expenses allow you to do so, i.e., if there is not enough money in your
account, the Company will advance your account money to a maximum of your annual
allocation.

 

--------------------------------------------------------------------------------


 

Job Description
Identification

 

Date:  November 14, 2002

 

Job Title:                    Bar Finisher

 

Primary Function:                                           Deburr, chamfer,
sand and finish parts and Bars (Notes)

 

Working Procedure:

 

Operator to set up and operate Timesaver and various machines to finish parts
and Bars to specification.  Operator must visually inspect work as it is being
performed and make various equipment adjustments to ensure the highest quality
finish.  Must be able to work from oral and written instructions.  Physical
effort required up to (60) lbs required.

May be called upon to perform other duties as production demands.  Must follow
and use safety procedures and devices as provided by company.

 

Tools and Equipment:

Timesaver and various sanding machines, safety glasses and shields, various
fixtures, gloves, sanding belts, polishing wheels and charts.

 

 

Company proposed that this job be a Group B and that it be exempt from bumping. 
(Artcle X, 10.2 (d))

 

 

/s/ Robert Doebel

 

 

10/29/02

 

 

1

--------------------------------------------------------------------------------


 

Job Description
Identification

 

Date:  October 24, 2002

 

Job Title:                    Timpani Kettle Finisher-Automatic.

 

Primary Function:                                           Sand, buff and
polish Timpani Drum Kettles.

 

Working Procedure:

 

Operator to set up and operate Automatic Polishing machine to sand, polish and
buff kettle to a high finish.  Operator must visually inspect work as it is
being performed and make various program and equipment changes to ensure the
highest quality kettle finish.

Must be able to work from oral and detailed written instructions.  Physical
effort required up to (60) lbs required.  The knowledge of basic computer skills
to operate and modify various polishing programs is required.

May be called upon to perform other duties during automatic polish cycle as
production requirements demand.  Must follow and use safety procedures and
devices as provided by company.

 

Tools and Equipment:

Safety glasses and shields, various fixtures, gloves, sanding belts, polishing
and buffing wheels, polishing compounds.

 

1

--------------------------------------------------------------------------------